I dissent. The record conclusively shows that Miss Evans was the candidate for whom the largest number of voters plainly intended to vote for the office in question. Whether ballots plainly intended for her shall be counted or not is the question to be decided. In my opinion a correct and reasonable interpretation of the state election laws requires the counting of a considerable number of the questioned ballots, which the prevailing decision rejects as invalid and which, if counted, would require an affirmance of the judgment appealed from.
While there are other ballots and classes of ballots rejected by the majority of the court which I think should be held valid and counted, it is sufficient for my present purpose *Page 303 
to refer to but one class, viz., those ballots which are marked as required by the statute, with respect to the candidates voted for, but which contain additional and unnecessary marks, not conflicting with the voting marks, but plainly intended to emphasize and make clear the intention noted by proper marks. There are challenged votes of this class of a number large enough, independent of other challenged votes, to make a majority for Miss Evans over Mrs. Reiser, and if recognized and counted would require the judgment in favor of Miss Evans to be affirmed. These particular ballots to which I refer are all correctly marked with the statutory crosses in the appropriate places, but contain additional marks on the ballot such as horizontal, diagonal, or perpendicular marks through the names of one or more candidates not voted for, or through circles or squares over or opposite candidates not voted for. It is plain that the additional marks are all negative in character, and the ballot leaves no doubt whatever of the intention of the voter to vote for the candidates designated by the proper statutory mark. In other words, the only significance of the additional marks is to make more certain and definite the intention manifested by the affirmative statutory voting mark.
To reject such votes by judicial interpretation, and thus to defeat the plainly expressed will of the majority, is not to be justified except upon the most cogent and compelling grounds. I do not agree that our state election laws imperatively demand the rejection of the votes referred to, but on the contrary I think the tenor and effect of the statutory provisions, when all the relevant parts are considered, require that the votes described be recognized as valid and counted.
The first principle of popular government is majority rule. The integrity of government depends upon the maintenance of that principle. And when election laws are enacted the paramount purpose is to provide a means whereby voters may express themselves, and the will of the majority be ascertained. Another, but subordinate, purpose is to provide *Page 304 
a means whereby the voter may cast his vote secretly and independently. The laws of this state respecting elections contain no provision that a ballot containing an identification mark shall be rejected.
It is not practicable or necessary to quote in full the elaborate election laws of the state. It is sufficient to state the parts relevant to the marking and interpretation of ballots.
Primarily the statute concerning elections provides:
Section 2113, Comp. Laws 1917: "The provisions of this title shall be liberally construed, so as to carry out the intent of this title, and of political parties, nominees, and others in proceedings under this title." This is the guiding principle by which all subsequent provisions must be interpreted.
Section 2216 prescribes a cross in the circle or square as the voting mark, etc.
Section 2217 provides that ballots thus marked shall be counted for the candidates designated by the marks in the square, and for the candidates upon a ticket beneath a marked circle excluding the candidates through whose names the voter may have drawn a line, etc., and concludes with the words, "Any ballot marked by the voter in any other manner than as authorized in this chapter shall be rejected."
Section 2221 declares: "That a defective or incomplete cross mark on any ballot in ink in a proper place shall be counted, ifthere be no other mark or cross in ink on such ballot indicatingan intention to vote for some person or persons or set ofnominations other than those indicated by the first mentioneddefective cross marks."
Section 2222, which provides for the canvassing of the votes by the election judges, provides that "each ballot shall be read and counted separately, and every name included in a marked ticket, set, or list of nominations, or separately marked as voted for on such ballot, where there is no conflict to obscurethe intention of the voter as aforesaid, shall be read and marked upon the tally list, before any other ballot is proceeded with."
The case is ruled by the prevailing opinion upon the sole proposition that the concluding sentence of section 2217, that "any ballot marked by the voter in any other manner than as authorized in this chapter shall be rejected," must be literally interpreted and construed to mean that ballots *Page 305 
correctly marked with the prescribed voting marks in the proper places, but which contain additional insignificant and negligible marks shall be rejected. Such an interpretation in my opinion is wholly unnecessary and defeats the prime purpose of the law, and an essential principle of government. It is a narrow and strained interpretation in conflict with other provisions of the election laws. If any additional or unauthorized mark invalidates a ballot, why does section 2221 by plain implication limit the invalidating additional marks to those "indicating an intention to vote for some person or persons or set of nominations"? Or why does section 2222 require that "every name included in a marked ticket, set, or list of nominations, or separately marked as voted for on such ballot, where there is no conflict to obscure the intention of the voter as aforesaid, shall be read and marked upon the tally list"? Those provisions are in conflict with the idea that an additional mark not conflicting with the voting mark, and not obscuring the intention of the voter, shall invalidate the vote.
But the whole statute is open to a reasonable interpretation, whereby all its provisions are harmonized and given effect. Whereby the purpose of the law is subserved and the essential principle of popular government maintained. Section 2217 deals with the mark required to designate the candidate voted for. Is it not a reasonable construction that the concluding sentence of that section means that any ballot which is not marked by crosses in the square or circle, as the case may be, shall be rejected? The context of the whole chapter confirms this view, and other provisions require it. Unless the voter designates by a cross in the circle above or the squares opposite, the candidates for whom he desires to vote, his vote shall be rejected. This is all that the provisions of section 2217 can be held to mean, in view of the whole of the election laws. The provision was given effect by the trial judge when he rejected some 75 or 80 ballots which were not marked with crosses. Such interpretation brings section 2217 into harmony with the provisions of sections 2221 and 2222. All references to the subject in the *Page 306 
statute require the ballots to be marked with the prescribed cross, but plainly sections 2221 and 2222 permit additional marks if the ticket is properly marked with crosses, and the additional marks are not contradictory.
Section 2222 provides, as above stated, that "every name included in a marked ticket, set, or list of nominations, or separately marked as voted for on such ballot, where there is no conflict to obscure the intention of the voter as aforesaid, shall be read and marked upon the tally list," etc. This language is just as mandatory, commanding and imperative as any other words in the statute. And the plain meaning is to command and require that the ballots of the class heretofore referred to, shall be counted, for they are all marked as required by law and there is no conflict whatever to obscure the intention of the voter. To me it seems that this provision is in utter conflict with the concluding sentence of section 2217, as interpreted by the majority opinion. It is the plain duty of courts to reconcile conflicting provisions of statutory enactments, with a view of carrying out the purpose and intent of the whole law upon the subject, and to the end that justice may be done.
By limiting the meaning of the concluding sentence of section 2217, as before stated, no canon of construction is violated, and all of the provisions of the statute are given effect and the whole law harmonized. By the interpretation given those words by the majority of the court, the provision quoted of section 2222 is ignored.
There are numerous other ballots held invalid by the prevailing opinion which I think should be counted. I refer especially to those bearing evidences of erasures and obliterations, and to others which contain written words on the face of the ballot, such as "yes," "no," "straight," etc. All of such ballots which are clearly marked with the prescribed statutory cross in the appropriate circle or square, and which contain no conflicting mark, notwithstanding the erasures, obliterations, or written words, should in my opinion be counted. They are all marked as prescribed by the statute, so far as designating the candidates to be voted for *Page 307 
is concerned with nothing to obscure the intention of the voter or to indicate an intention to vote for any candidates other than those indicated by the statutory cross-marks.
It is not necessary in this case to count all of the votes to which reference is made, to make up a majority for Miss Evans. It is necessary, however, to reject substantially all of them to reach the result that Mrs. Reiser has the largest number of votes.
The right to vote is a sacred franchise. And a ballot honestly cast by a voter ought not to be rejected upon doubtful or questionable grounds. Every doubtful question, in the interest of honest government, ought to be resolved in favor of and not against the validity of a ballot. In my opinion there is no difficulty in the present case. The election laws, when fairly construed as a whole, require the recognition and acceptance of sufficient of the challenged votes to make a majority for Miss Evans. For these reasons I cannot agree to a reversal of the judgment. In my opinion the judgment appealed from should be affirmed.